Opinion issued November 1, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-11-00627-CR
                          ———————————
                         DAVID SIGLER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



         On Appeal from the County Criminal Court at Law No. 15
                          Harris County, Texas
                       Trial Court Case No. 5576



                         MEMORANDUM OPINION

      A Houston Municipal Court jury convicted appellant, David Sigler, of

speeding in a school zone and assessed a fine of $125. Appellant appealed to the

Harris County Criminal Court at Law, which affirmed the conviction. See TEX.
GOV’T CODE ANN. § 30.00014(a) (Vernon 2004) (providing for appeal to county

court       from      conviction       in       municipal     court      of     record).

Appellant now appeals to this Court. We review only those issues appellant raised

before the reviewing county criminal court at law. See TEX. GOV’T CODE. ANN. §

30.00027(b)(1) (Vernon 2004) (the record and briefs on appeal in the county court

at law constitute the record and briefs on appeal to the court of appeals).

                                   BACKGROUND

        On April 22, 2010, A. Barbosa, a police officer with the Houston

Independent School District, was conducting school zone enforcement near

Gregory Lincoln Middle School in Harris County. Barbosa was in a school zone,

which had flashing beacons and a 20-mile-per-hour posted speed limit. Barbosa

clocked appellant traveling 34-miles-per-hour through the school zone. Barbosa

then issued appellant a ticket for exceeding the 20-mile-per-hour speed limit in the

school zone while the flashing beacons were activated.

                               LAW AND ANALYSIS

        In his notice of appeal to the county court at law,1 appellant complained of

two issues: (1) that his right to a speedy trial had been violated, and (2) that the


1
        See TEX. GOV’T CODE ANN. § 30.00014(c)-(d) (Vernon 2004) (providing that to
        perfect appeal to county criminal court, appellant must file notice of appeal and
        motion for new trial with municipal clerk not later than ten days after date of
        municipal court judgment).

                                            2
municipal court lacked jurisdiction over him. The State responded in its brief that

appellant waived these issues by failing to file a brief in the county court at law.

However, the State noted in its brief that appellant filed a letter with the county

court at law indicating that “his reasons for the Appeal are laid out in my Notice of

Appeal and my Brief in Support of Notice for Dismissal for Lack of Jurisdiction.”

      The Government Code provides that “[a]n appellant’s brief on appeal from a

municipal court of record must present points of error in the manner required by

law for a brief on appeal to the courts of appeal.” TEX. GOV’T CODE ANN. §

30.00021 (Vernon 2004). Appellant’s notice of appeal provides the two points of

error referenced above, but does not meet any other requirements of Rule 38 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.            Of particular

importance, the Notice of Appeal does not “contain a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the

record.” TEX. R. APP. P. 38.1(i).

      Even though appellant’s Brief in Support of Notice for Dismissal for Lack of

Jurisdiction does not contain all of the requisites for an appellate brief under Rule

38, it contains citations to authority. Thus, we will consider this document as

appellant’s appellate brief and address only the arguments raised therein to

determine whether there is error in the record below. See TEX. GOV’T CODE ANN.

§ 30.00027(b)(1) (Vernon 2004)

                                         3
      Appellant argues that the trial court had no jurisdiction over him because “he

has the Right to travel without interference from the State until such time as a

Corpus Delecti or Damaged Party has come forward and signed a complaint.”

Essentially, appellant complains that the municipal court had no jurisdiction over

him “[s]ince no party has come forward with any damages[.]”

      The statutes defining the offense of which appellant was convicted provide

as follows:

  TEX. TRANSP. CODE ANN. § 545.351(a) (Vernon 2011): An operator may not
  drive at a speed greater than is reasonable and prudent under the circumstances
  then existing.

  TEX. TRANSP. CODE ANN § 545.352(a): A speed in excess of the limits
  established by Subsection (b) or under another provision of this subchapter is
  prima facie evidence that the speed is not reasonable and prudent and that the
  speed is unlawful.

  TEX. TRANSP. CODE ANN. § 545.356(a),(b): allows a governing body of
  municipality to alter the speed limits established by § 545.352(b).

  TEX. TRANSP. CODE ANN. § 545.356(c): A prima facie speed limit that is altered
  by the governing body of a municipality under Subsection (b) or b(1) is effective
  when the governing body erects signs giving notice of the new limit and at all
  times or at other times as determined.

      Per these provisions, the City of Houston enacted section 45-92 of the Code

of Ordinances, which provides, “Whenever signs are posted giving notice of the

maximum legal speed limit so established for a particular street or portion thereof,

it shall be unlawful for any person to drive or operate any vehicle at a rate of speed

in excess of such limit. HOUSTON, TEX., REV. ORDINANCES ch. 45, art. V, § 45–92
                                          4
(1985). Here, the signage prohibited speeds in excess of 20 miles per hour in

school zones on school days while the beacons on the sign were flashing.

      Following the language of the information and the statutes, to convict

appellant of speeding in the school zone, the State had to prove that: (1) a certain

speed limit was posted on the signs in the zone; (2) appellant was within that zone;

and (3) appellant was traveling above the speed limit in that zone. Then, unless

appellant rebutted the State’s prima facia case of unreasonable speed, which he

does not claim to have done here, the State has met its burden of proof. Damages

are not an element of the offense with which appellant was charged.

      Because the State was not required to prove damages, the county court at

law did not err in overruling appellant’s appeal on this issue.

      Regarding appellant’s speedy trial claim, no argument or authority is set

forth in appellant’s Brief in Support of Notice for Dismissal for Lack of

Jurisdiction. Having failed to present this issue to the county court at law, it is also

waived on appeal to this Court. See TEX. R. APP. P. 33.1, 38.1(h),(i).




                                           5
                                CONCLUSION

      We affirm the judgment of the county court at law.




                                               Sherry Radack
                                               Chief Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           6